Case 7:20-cv-06585-VB Document6 Filed 10/15/20 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELECTRONICALLY Filec!!

 

 

 

 

 

 

 

--- -X
YAKOV BREUER, individually and on behalf: BOC He
of all others similarly situated, : DATE FILED:_ f
Plaintiffs, : ORDER OF DISMISSAL*——~

V.
20 CV 6585 (VB)
CAPITAL MANAGEMENT SERVICES, L.P.,
Defendants.
---- a+ x

 

The Court has been advised that the parties have reached a settlement in principle in this
case, Accordingly, it is hereby ORDERED that this action is dismissed without costs, and
without prejudice to the right to restore the action to the Court’s calendar, provided the
application to restore the action is made by no later than December 14, 2020. To be clear, any
application to restore the action must be filed by December 14, 2020, and any application to
restore the action filed thereafter may be denied solely on the basis that it is untimely.

All other deadlines, scheduled conferences, or other scheduled court appearances are
cancelled. Any pending motions are moot.

Dated: October 15, 2020

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
